1

2

3

4

5

6

7

8
                                    UNITED STATES DISTRICT COURT
9
                   CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10

11   KARINA VASQUEZ,                                       Case No: 8:18-cv-00477-JLS-PJW

12                  Plaintiff,                             Assigned to: Hon. Josephine L. Staton

13          vs.                                            ORDER OF DISMISSAL WITH
                                                           PREJUDICE
14   ADT, LLC, a Delaware Limited Liability
     Company, and DOES 1-20, inclusive,
15                                                         Complaint Filed: January 31, 2018
                    Defendant.
16

17

18                                                   ORDER

19          WHEREAS Plaintiff and Defendant, filed a Joint Stipulation of Dismissal with Prejudice;

20          PURSUANT TO THE PARTIES’ RELATED STIPULATION, AND GOOD CAUSE

21   APPEARING, the Court hereby dismisses this action in its entirety with prejudice, with each party

22   to bear its respective attorneys’ fees and costs.

23

24          IT IS SO ORDERED.

25
     Dated: January 9, 2019                  JOSEPHINE L. STATON
26
                                            Hon. Josephine L. Staton
27                                          United States District Judge

28

                                                         -1-
                                     ORDER OF DISMISSAL WITH PREJUDICE
